Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000491
                                                         15-JUL-2016
                                                         10:04 AM




                           SCPW-16-000491

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 WALTER R. SCHOETTLE, Petitioner,

                                 vs.

THE OFFICE OF DISCIPLINARY COUNSEL, and RICHARD A. PLATEL, CHIEF
               DISCIPLINARY COUNSEL, Respondents.


                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the May 10, 2016 petition for a

writ of mandmamus submitted by Petitioner attorney Walter R.

Schoettle, this court concludes nothing in the petition or the

attached exhibits supports the conclusion that the Office of

Disciplinary Counsel has violated a duty owed this court, or

abused the discretion delegated to it by this court to

investigate the allegations of misconduct lodged by the

Petitioner.   See Breiner v. Sunderland, 112 Hawai#i 60, 64-65,

143 P.3d 1262, 1266-67 (2006); In re Disciplinary Bd. of the
Hawai#i Supreme Court, 91 Hawai#i 363, 368-71, 984 P.2d 688, 693-

96 (1999); Akinaka v. Disciplinary Bd. of the Hawai#i Supreme

Court, 91 Hawai#i 51, 57, 979 P.2d 1077, 1083 (1999).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, July 15, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2